                                                                      Case 2:19-cv-01945-JAD-VCF Document 46
                                                                                                          45 Filed 05/29/20
                                                                                                                   05/21/20 Page 1 of 4



                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Coffing, Esq.
                                                                2 Nevada Bar No. 4949
                                                                  James A. Beckstrom, Esq.
                                                                3 Nevada Bar No. 14032
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  tcoffing@maclaw.com
                                                                6 jbeckstrom@maclaw.com
                                                                    Attorneys for Plaintiffs
                                                                7
                                                                                             UNITED STATES DISTRICT COURT
                                                                8
                                                                                                  DISTRICT OF NEVADA
                                                                9
                                                                  ALLISON STONE, an individual; and                     Case Number:
                                                               10 KARINA DJALILOVA, an individual,                 2:19-cv-01945-JAD-VCF
                                                               11                                Plaintiffs,
MARQUIS AURBACH COFFING




                                                                                                               STIPULATION FOR ADDITIONAL 30
                                                               12          vs.                                    DAY STAY OF PROCEEDINGS
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                   SUBMITTED PURSUANT TO
                                                               13   YASIN TOURAY, an individual; HBTL                    ECF NO. 39
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                    TOURING, LLC, a Delaware limited liability
                                                               14   company;      BRIDGING     THE      GAP
                                                                    MANAGEMENT, LLC, a Delaware limited
                                                               15   liability company; ARTIST DUBOSE, a/k/a             ECF No. 45
                                                                    “A BOOGIE WIT DA HOODIE”; and DOES
                                                               16   I through X, inclusive; and ROE
                                                                    CORPORATIONS I through X, inclusive,
                                                               17
                                                                                                 Defendants.
                                                               18
                                                               19          Plaintiffs Allison Stone and Karina Djalilova (“Plaintiffs”), Defendant Yasin Touray
                                                               20 (“Touray”), and Defendants HBTL Touring, LLC (“HBTL”), Bridging The Gap Management,

                                                               21 LLC (“BTGM”) and Artist Dubose a/k/a “A Boogie Wit Da Hoodie” (“Artist”) by and through

                                                               22 their respective counsel of record, hereby submits the Joint Interim Status Report and

                                                               23 Discovery Plan and Scheduling Order pursuant to the Minutes of the Court (ECF No. 39) and

                                                               24 for the Court’s approval. The parties met and conferred via phone on May 18, 2020.

                                                               25          1.     On March 19, 2020, the HBTL, BTGM, Touray, and Plaintiffs stipulated to
                                                               26 stay proceedings as a result of the events associated with the COVID-19 outbreak, which

                                                               27 triggered a series of Shelter in Place orders and travel restrictions across the country. (ECF
                                                                                                               Page 1 of 4
                                                                                                                               MAC:15729-001 4053072_1 5/21/2020 9:29 AM
                                                                      Case 2:19-cv-01945-JAD-VCF Document 46
                                                                                                          45 Filed 05/29/20
                                                                                                                   05/21/20 Page 2 of 4



                                                                1 No. 39). This stipulation was primarily based on the fact all of the parties and crucial fact

                                                                2 witnesses to this case reside outside of Nevada, and travel for depositions out of state was

                                                                3 infeasible.

                                                                4            2.    During the May 18, 2020 call, HBTL, BTGM, and Plaintiffs agreed that an
                                                                5 additional 30-day stay was necessary based on the continuing crisis associated with COVID-

                                                                6 19.

                                                                7            3.    On April 14, 2020, this Court upon Motion by Touray’s prior counsel granted
                                                                8 a Motion to Withdraw as Counsel. As a result, Touray is pro se.

                                                                9            4.    On May 19, 2020, Plaintiff’s counsel contacted Touray by e-mail to discuss a
                                                               10 continuation of the current stay. Touray contacted Plaintiffs’ counsel and agreed to the stay

                                                               11 by telephone. A copy of this stipulation was e-mailed to Touray.
MARQUIS AURBACH COFFING




                                                               12            5.    Touray continues to have pending criminal proceedings in the Eighth Judicial
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 District Court, with an unknown trial date.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14            6.    Pursuant to this Court’s request, this Status Report is provided jointly by the
                                                               15 Parties.

                                                               16            7.    All parties subject to discovery in this case reside in California, New York,
                                                               17 New Jersey, or Georgia. Currently, each of these states remain subject to a variety of stay at

                                                               18 home orders as a result of COVID-19.
                                                               19            8.    HBTL, BTGM, Touray, and Plaintiffs agree that the condition of New York
                                                               20 and California continue to make travel and coordination of depositions infeasible at this time.

                                                               21            9.    As a result, an additional stay of this case for approximately 30 days, or until
                                                               22 June 30, 2020, is sought.

                                                               23            10.   This request is based on the fact that at this point of the litigation, depositions
                                                               24 of these out of state witnesses are a necessary pre-requisite to additional discovery to advance

                                                               25 this case to trial, including the retention of costly expert witnesses. While remote depositions

                                                               26 have been considered, the witnesses subject to those depositions still require additional time

                                                               27
                                                                                                              Page 2 of 4
                                                                                                                                  MAC:15729-001 4053072_1 5/21/2020 9:29 AM
                                                                      Case 2:19-cv-01945-JAD-VCF Document 46
                                                                                                          45 Filed 05/29/20
                                                                                                                   05/21/20 Page 3 of 4



                                                                1 to address issues associated with COVID-19 and the related orders, prior to deciding how to

                                                                2 best proceed.

                                                                3            11.    HBTL, BTGM, Touray, and Plaintiffs also agree the deposition testimony of
                                                                4 these out of state witnesses is a necessary pre-requisite for expected retained expert witnesses,

                                                                5 including standard of care experts and retained expert physicians.

                                                                6            12.    Moreover, HBTL, BTGM, Touray, and Plaintiffs agree that depositions for
                                                                7 treating physicians at Sunrise Hospital and Cedar Sinai Hospital, which are crucial to the

                                                                8 alleged damages at issue to this case, would also be infeasible in the next 30 days based on

                                                                9 the current healthcare crisis.
                                                               10            13.    The HBTL, BTGM, Touray, and Plaintiffs further agree that based on the
                                                               11 above stated difficulties, judicial economy supports staying all discovery and related deadlines
MARQUIS AURBACH COFFING




                                                               12 for approximately 30 days, or until June 30, 2020.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13            14.    Thereafter, on June 30, 2020, HBTL, BTGM, Touray, and Plaintiffs will file a
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 supplemental status report to this Court following a meet and confer to reset all pertinent

                                                               15 discovery dates and dispositive deadlines.

                                                               16    Dated this 20th day of May, 2020               Dated this 20th day of May, 2020
                                                               17    BENDAVID LAW                                   MARQUIS AURBACH COFFING
                                                               18
                                                                     By:      /s/ Stephanie J. Smith                By:       /s/ James A. Beckstrom
                                                               19          Jeffery Bendavid, Esq.                         Terry A. Coffing, Esq.
                                                               20          Stephanie J. Smith, Esq.                       James A. Beckstrom, Esq.
                                                                           7301 Peak Drive, Suite 150                     10001 Park Run Drive
                                                               21          Las Vegas, Nevada 89128                        Las Vegas, Nevada 89145
                                                                           Attorney for HBTL Touring LLC,                 Attorneys for Plaintiffs
                                                               22          Bridging the Gap Management, LLC
                                                               23
                                                                     Dated this 20th day of May, 2020
                                                               24
                                                                     YASIN TOURAY
                                                               25

                                                               26    By:      /s/ Yasin Touray
                                                                           Yasin Touray
                                                               27          Pro se
                                                                                                             Page 3 of 4
                                                                                                                                  MAC:15729-001 4053072_1 5/21/2020 9:29 AM
                                                                      Case 2:19-cv-01945-JAD-VCF Document 46
                                                                                                          45 Filed 05/29/20
                                                                                                                   05/21/20 Page 4 of 4



                                                                1                                          ORDER
                                                                                                  CERTIFICATE OF SERVICE
                                                                2       I hereby
                                                                        Based  on certify that stipulation
                                                                                  the parties' I electronically
                                                                                                           [ECFfiled
                                                                                                                   No. the  foregoing
                                                                                                                       45] and         STIPULATION
                                                                                                                                 good cause               FOR
                                                                                                                                              appearing, IT
                                                                  IS HEREBY ORDERED
                                                                3 ADDITIONAL     30 DAY STAY that the
                                                                                                    OFstay  of this action is
                                                                                                        PROCEEDINGS            extended to PURSUANT
                                                                                                                             SUBMITTED        6/30/2020 forTO
                                                                  all purposes. The parties have until 7/1/2020 to file a joint status report and joint
                                                                4 ECF  NO. 39
                                                                  proposed    with thescheduling
                                                                           amended      Clerk of the Court
                                                                                                   order andfordiscovery
                                                                                                                 the United  States District Court by using the
                                                                                                                          plan.
                                                                5 court’s CM/ECF system on the 21st day of May, 2020.
                                                                                                                   _________________________________
                                                                6                I further certify that all participants in the case
                                                                                                                   U.S. District JudgeareJennifer
                                                                                                                                           registered CM/ECF users
                                                                                                                                                  A. Dorsey
                                                                                                                   Dated: May
                                                                7 and that service will be accomplished by the CM/ECF           29, 2020
                                                                                                                            system.
                                                                8                  I further certify that some of the participants in the case are not registered
                                                                9 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,
                                                               10 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days to

                                                               11 the following non-CM/ECF participants:
MARQUIS AURBACH COFFING




                                                               12                                               N/A
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                                /s/ Cheryl Becnel
                                                                                                                 An employee of Marquis Aurbach Coffing
                                                               15

                                                               16

                                                               17

                                                               18
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                             Page 4 of 4
                                                                                                                                MAC:15729-001 4053072_1 5/21/2020 9:29 AM
